   Case 1:18-cr-00085-DHB-BKE Document 36 Filed 02/12/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA                    U.SJm. :         OUR
                                                                                          /
                               AUGUSTA DIVISION



UNITED STATES OF AMERICA
                                          •k
                                                                        M\ FEB i 2 P 2: 3i-
                                          k


                                      *
               V.                                         CR 118-08 5;LEr.
                                          k
                                                                                     /r GA.
KETO   TYRE    MORGAN




                                   ORDER




       Before the Court is now-pro se Defendant Keto Tyre Morgan's

motion to quash.        (Doc. No. 32.)         Defendant filed    his   motion to


challenge an encumbrance imposed on his inmate trust account to

collect the outstanding balance of the fine imposed as part of his

sentence.      The United States responded to the motion, stating that

the Bureau of Prisons has removed the encumbrance from Defendant's


account and requesting that the motion be dismissed as moot.                 Upon

the foregoing, Defendant's motion is DISMISSED AS MOOT.


       ORDER    ENTERED   at   Augusta,        Georgia,   this            day   of

February, 2021.




                                               UNITED STATED DISTRICT JUDG
